--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.29
 
REGISTRATION RIGHTS AGREEMENT
 
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the 31st day
of January, 2014, by and among ULURU Inc., a Nevada corporation (the “Company”),
Michael Sacks (“Sacks”) and The Punch Trust (“TPT,” and together with Sacks and
any party added to this Agreement pursuant to Section 3.13, the “Investors”).
 
RECITALS
 
WHEREAS, concurrently with the execution of this Agreement, the Investors and
IPMD GmbH, an Austrian limited liability company (“IPMD”) are entering into an
Assignment Agreement (the “Assignment Agreement”) pursuant to which IPMD has
agreed to assign, and has assigned, the Warrants to purchase 3,000,000 shares of
Common Stock (as defined below), the Notice of Exercise (“Warrants” and “Notice
of Exercise” each as defined in the Implementation Agreement (defined below))
and all of its right, title and interest therein;
 
WHEREAS, concurrently with the execution of this Agreement, the Company, the
Investors and IPMD are entering into an Implementation Agreement (the
“Implementation Agreement”) pursuant to which the Investors have agreed to
purchase an aggregate of 3,000,000 shares of Common Stock under the terms of the
Warrants and Notice of Exercise; and
 
WHEREAS, in order to induce the Investors to enter into the Assignment Agreement
and purchase the shares of Common Stock, the Investors and the Company are
entering into this Agreement to govern the rights of the Investors to cause the
Company to register their shares of Common Stock and certain other matters as
set forth in this Agreement.
 
NOW, THEREFORE, the Parties hereby agree as follows:
 
1.           Definitions. For purposes of this Agreement:
 
1.1 “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by or is under common
control with such Person.
 
1.2 “Common Stock” means shares of the Company’s common stock, par value $0.001
per share.
 
1.3 “Damages” means any loss, damage or liability (joint or several) to which a
party hereto may become subject under the Securities Act, the Exchange Act or
other federal or state law, insofar as such loss, damage or liability (or any
action in respect thereof) arises out of or is based upon (a) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(b) an omission or alleged omission to state therein a material fact required to
be stated therein, or necessary to make the statements therein not misleading in
light of the circumstances in which they are made; or (c) any violation or
alleged violation by the indemnifying party (or any of its agents or
Affiliates) of the Securities Act, the Exchange Act, any state securities law or
any rule or regulation promulgated under the Securities Act, the Exchange Act or
any state securities law.
 
1.4 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
1.5 “Excluded Registration” means (a) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase or similar plan; (b) a registration relating to an SEC
Rule 145 transaction; (c) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; or (d) a
registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.
 
1.6    “Form S-1” means such form under the Securities Act as in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.
 
1.7 “Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC.
 
1.8 “GAAP” means generally accepted accounting principles in the United States.
 
1.9 “Holder” means any holder of Registrable Securities who is a party to this
Agreement.
 
1.10 “Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, life partner, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, of a natural person referred to herein.
 
1.11 “Initiating Holders” means, collectively, Holders who properly initiate a
registration request under this Agreement.
 
1.12 “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.
 
1.13              “Registrable Securities” means (a) any Common Stock of the
Company acquired by an Investor upon exercise of the Warrants (as defined in the
Purchase Agreement); (b) any Common Stock or other securities of the Company
acquired by an Investor after the date hereof; (c) any Common Stock issued or
issuable (directly or indirectly) upon conversion and/or exercise of any
other securities of the Company acquired by an Investor after the date hereof;
and (d) any Common Stock issued as (or issuable upon the conversion or exercise
of any warrant, right or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, the
shares referenced in clauses (a), (b) or (c) above; excluding in all cases,
however, any Registrable Securities sold by a Person in a transaction in which
the applicable rights under this Agreement are not assigned pursuant to Section
3.1, and excluding for purposes of Section 2 any shares for which registration
rights have terminated pursuant to Section 2.14 of this Agreement.
 
1.14           “Registrable Securities then outstanding” means the number of
shares determined by adding the number of shares of outstanding Common Stock
that are Registrable Securities and the number of shares of Common Stock
issuable (directly or indirectly) pursuant to then exercisable and/or
convertible securities that are Registrable Securities.
 
1.15 “SEC” means the Securities and Exchange Commission.
 
1.16 “SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act.
 
1.17 “SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities
Act.
 
1.18 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
1.19 “Selling Expenses” means all expenses of any Seller or Holder, including
without limitation, underwriting discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities, and fees and
disbursements of counsel for any Holder.
 
 
 

--------------------------------------------------------------------------------

 
2.           Registration Rights.  The Company covenants and agrees as follows:
 
2.1           Demand Registration.
 
(a) Form S-1 Demand.  If at any time after the date of this Agreement, the
Company receives a request from Holders that, in the aggregate, hold at least 5%
of the Company’s then outstanding shares of Common Stock that the Company file a
Form S-1 registration statement with respect to at least 20% of the Registrable
Securities then outstanding, then the Company shall (i) within ten days after
the date such request is given, give notice thereof (the “Demand Notice”) to all
Holders other than the Initiating Holders; and (ii) as soon as practicable, and
in any event within 60 days after the date such request is given by the
Initiating Holders, file a Form S-1 registration statement under the Securities
Act covering all Registrable Securities that the Initiating Holders requested to
be registered and any additional Registrable Securities requested to be included
in such registration by any other Holders, as specified by notice given by each
such Holder to the Company within 10 days of the date the Demand Notice is
given, and in each case, subject to the limitations of Section 2.1(c) and (d)
and Section 2.3.
 
(b) Form S-3 Demand.  If at any time when it is eligible to use a Form S-3
registration statement, the Company receives a request from Holders that, in the
aggregate, hold at least 5% of the Company’s then outstanding shares of Common
Stock that the Company file a Form S-3 registration statement with respect to
outstanding Registrable Securities of such Holders having an anticipated
aggregate offering price, net of Selling Expenses, of at least $400,000, then
the Company shall (i) within ten days after the date such request is given, give
a Demand Notice to all Holders other than the Initiating Holders; and (ii) as
soon as practicable, and in any event within 45 days after the date such request
is given by the Initiating Holders, file a Form S-3 registration statement under
the Securities Act covering all Registrable Securities that the Initiating
Holders requested to be registered and any additional Registrable Securities
requested to be included in such registration by any other Holders, as specified
by notice given by each such Holder to the Company within 20 days of the date
the Demand Notice is given, and in each case, subject to the limitations of
Section 2.1(c) and (d) and Section 2.3.
 
(c) Company Right to Defer.  Notwithstanding the foregoing obligations, if the
Company furnishes to Holders requesting a registration pursuant to this Section
2.1 a certificate signed by the Company’s chief executive officer stating that
in the good faith judgment of the Company’s Board of Directors it would be
materially detrimental to the Company and its stockholders for such registration
statement to either become effective or remain effective for as long as such
registration statement otherwise would be required to remain effective, because
such action would (i) materially interfere with a significant acquisition,
corporate reorganization or other similar transaction involving the Company; or
(ii) require premature disclosure of material information that the Company has a
bona fide business purpose for preserving as confidential, then the Company
shall have the right to defer taking action with respect to such filing, and any
time periods with respect to filing or effectiveness thereof shall be tolled
correspondingly, for a period of not more than 90 days after the request of the
Initiating Holders is given; provided, however, that the Company may not invoke
this right more than once in any twelve month period; and provided further that
the Company shall not register any securities for its own account or that of any
other stockholder during such 90 day period.
 
(d) Exceptions to Company Obligation to Register.  The Company shall not be
obligated to effect, or to take any action to effect, any registration pursuant
to Section 2.1(a):  (i) during the period that is 30 days before the Company’s
good faith estimate of the date of filing of, and ending on a date that is 90
days after the effective date of, a Company-initiated registration, provided,
that the Company is actively employing in good faith commercially reasonable
efforts to cause such registration statement to become effective; (ii) after the
Company has effected two registrations pursuant to Section 2.1(a); or (iii) if
the Initiating Holders propose to dispose of shares of Registrable Securities
that may be immediately registered on Form S-3 pursuant to a request made
pursuant to Section 2.1(b).  The Company shall not be obligated to effect, or to
take any action to effect, any registration pursuant to Section 2.1(b): (i)
during the period that is 30 days before the Company’s good faith estimate of
the date of filing of, and ending on a date that is 90 days after the effective
date of, a Company-initiated registration, provided, that the Company is
actively employing in good faith commercially reasonable efforts to cause such
registration statement to become effective or (ii) after the Company has
effected three registrations pursuant to Section 2.1(b). If the Company has
already effected one registration pursuant to Section 2.1(a) or Section 2.1(b)
within the twelve month period preceding the date of request, the Company shall
not be obligated to effect, or to take any action to effect, any further
registration pursuant to Section 2.1(a) or Section 2.1(b) during the balance of
such twelve month period. A registration shall not be counted as “effected” for
purposes of this Section 2.1(d) until such time as the applicable registration
statement has been declared effective by the SEC, unless the Initiating Holders
withdraw their request for such registration, elect not to pay the registration
expenses therefor and forfeit their right to one demand registration statement
pursuant to Section 2.6, in which case such withdrawal shall be counted as
“effected” for purposes of this Section 2.1(d); provided that if, at the time of
such withdrawal, the Holders shall have learned of a material adverse change in
the condition, business or prospects of the Company from that known to the
Holders at the time of their request and have withdrawn the request with
reasonable promptness after learning of such information, then the Holders shall
not be required to pay any of such expenses and shall not forfeit their right to
one registration.
 
(e)  Inclusion of Other Securities.  Any registration statement filed pursuant
to the request of the Initiating Holders may, subject to the provisions of
Section 2.3, include other securities of the Company being issued by the Company
or which are held by officers or directors of the Company or other parties.
 


2.2           Company Registration.  If the Company proposes to register
(including, for this purpose, a registration effected by the Company for
stockholders other than the Holders) any of its securities under the Securities
Act (other than in an Excluded Registration), the Company shall, at such time,
promptly give each Holder notice of such registration.  Upon the request of each
Holder given within 20 days after such notice is given by the Company, the
Company shall, subject to the provisions of Section 2.3, cause to be registered
all of the Registrable Securities that each such Holder has requested to be
included in such registration.  The Company shall have the right to terminate or
withdraw any registration initiated by it under this Section 2.2 before the
effective date of such registration, whether or not any Holder has elected to
include Registrable Securities in such registration.  The expenses (other than
Selling Expenses) of such withdrawn registration shall be borne by the Company
in accordance with Section 2.6.
 
 
 

--------------------------------------------------------------------------------

 
2.3           Underwriting Requirements.
 
(a)           If, pursuant to Section 2.1, the Initiating Holders intend to
distribute the Registrable Securities covered by their request by means of an
underwriting, they shall so advise the Company as a part of their request made
pursuant to Section 2.1, and the Company shall include such information in the
Demand Notice.  The underwriter(s) shall be selected by the Initiating Holders,
subject only to the reasonable approval of the Company.  In such event, the
right of any Holder, or any officer or director of the Company or other party,
to include securities in such registration shall be conditioned upon such
Person’s participation in such underwriting and the inclusion of such Person’s
securities in the underwriting to the extent provided herein.  All Holders, and
any officers or directors of the Company or other parties, proposing to
distribute their securities through such underwriting shall (together with the
Company as provided in Section 2.4(e)) enter into an underwriting agreement in
customary form with the underwriter(s) selected for such
underwriting.  Notwithstanding any other provision of this Section 2.3, if the
managing underwriter in good faith advise(s) the Initiating Holders in writing
that the proposed number of securities to be underwritten would adversely affect
the marketing of such securities, then the Initiating Holders shall so advise
all Holders of Registrable Securities that otherwise would be underwritten
pursuant hereto and the number of Registrable Securities that may be included in
the underwriting shall be allocated among such Holders of Registrable
Securities, including the Initiating Holders, in proportion (as nearly as
practicable) to the number of Registrable Securities owned by each Holder or in
such other proportion as shall mutually be agreed to by all such selling Holders
affected by such change; provided, however, that the number of Registrable
Securities held by the Holders to be included in such underwriting shall not be
reduced unless all other securities are first entirely excluded from the
underwriting.  If the managing underwriter has not limited the number of
Registrable Securities or other securities to be underwritten, the Company may
include its securities for its own account in such registration if the managing
underwriter so agrees and if the number of Registrable Securities and other
securities which would otherwise have been included in such registration and
underwriting will not thereby be limited.
 
(b)           In connection with any offering involving an underwriting of
shares of the Company’s capital stock pursuant to Section 2.2, the Company shall
not be required to include any of the Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company.  If the total number of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the number of securities to be sold (other than by the
Company) that the underwriters in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering.  If the
underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable) to the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders affected
by such change. Notwithstanding the foregoing, in no event shall the number of
Registrable Securities included in the offering be reduced unless all other
securities (other than securities to be sold by the Company) are first entirely
excluded from the offering.  For purposes of the provision in this Section
2.3(b) concerning apportionment, for any selling Holder that is a partnership,
limited liability company or corporation, the partners, members, retired
partners, retired members, stockholders and Affiliates of such Holder, or the
estates and Immediate Family Members of any such partners, retired partners,
members and retired members and any trusts for the benefit of any of the
foregoing Persons, shall be deemed to be a single “selling Holder,” and any pro
rata reduction with respect to such “selling Holder” shall be based upon the
aggregate number of Registrable Securities owned by all Persons included in such
“selling Holder,” as defined in this sentence.
 
(c)           If any Holder, or any officer or director of the Company or other
party, disapproves of the terms of such underwriting, such Person may elect to
withdraw therefrom by written notice to the Company, the managing underwriter
and any Initiating Holders.  The securities so withdrawn shall also be withdrawn
from registration.
 
(d)           For purposes of Section 2.1, a registration shall not be counted
as “effected” if, as a result of an exercise of the underwriter’s cutback
provisions in Section 2.3(a), fewer than (50%) of the total number of
Registrable Securities that Holders have requested to be included in such
registration statement are actually included.
 
2.4 Obligations of the Company.  Whenever required under this Section 2 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
 
(a)           prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective and, upon the
request of the Holders of a majority of the Registrable Securities registered
thereunder, keep such registration statement effective for a period of up to 80
days or, if earlier, until the distribution contemplated in the registration
statement has been completed; provided, however, that (i) such 80 day period
shall be extended for a period of time equal to the period the Holders refrain,
at the request of an underwriter of Common Stock (or other securities) of the
Company, from selling any securities included in such registration, and (ii) in
the case of any registration of Registrable Securities on Form S-1 or Form S-3
that are intended to be offered on a continuous or delayed basis, subject to
compliance with applicable SEC rules, such 80 day period shall be extended for
up to 60 days, if necessary, to keep the registration statement effective until
all such Registrable Securities are sold;
 
(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act
and keep such registration statement effective during the period such
registration statement is required to remain effective pursuant to Section
2.4(a);
 
(c) furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, and such other documents as the Holders may
reasonably request in order to facilitate their disposition of their Registrable
Securities;
 
(d) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided that the Company shall not be required to qualify to
do business or to file a consent to service of process in any such states or
jurisdictions (other than in the state of Texas), unless the Company is already,
or was as of the date of this Agreement, subject to service in such jurisdiction
and except as may be required by the Securities Act;
 
(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;
 
(f) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;
 
(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;
 
(h) promptly make available for inspection by the selling Holders, any managing
underwriter participating in any disposition pursuant to such registration
statement and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders all financial and other records,
pertinent corporate documents and properties of the Company, and cause the
Company’s officers, directors, employees and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;
 
(i) notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed;
 
(j)  notify each selling Holder, at any time when a prospectus forming a part of
such registration statement is being used to effect sales of such Registrable
Securities, of the happening of any event as a result of which such prospectus
includes an untrue statement of material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing; and
 
(k) after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.
 
 
 

--------------------------------------------------------------------------------

 
2.5 Furnish Information.  It shall be a condition precedent to the obligations
of the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it and the intended method of disposition of such securities as is reasonably
required to effect the registration of such Holder’s Registrable Securities.
 
2.6           Expenses of Registration.  All expenses (other than Selling
Expenses) incurred in connection with registrations, filings or qualifications
pursuant to Section 2, including all registration, filing and qualification
fees; printers’ and accounting fees; fees and disbursements of counsel for the
Company, shall be borne and paid by the Company; provided, however, that the
Company shall not be required to pay for any expenses of any registration
proceeding begun pursuant to Section 2.1 if the registration request is
subsequently withdrawn at the request of the Holders of a majority of the
Registrable Securities to be registered (in which case all selling Holders shall
bear such expenses pro rata based upon the number of Registrable Securities that
were to be included in the withdrawn registration), unless the Holders of a
majority of the Registrable Securities agree to forfeit their right to one
registration pursuant to Section 2.1(a); provided further that if, at the time
of such withdrawal, the Holders shall have learned of a material adverse change
in the condition, business or prospects of the Company from that known to the
Holders at the time of their request and have withdrawn the request with
reasonable promptness after learning of such information, then the Holders shall
not be required to pay any of such expenses and shall not forfeit their right to
one registration pursuant to Section 2.1(a).  All Selling Expenses relating to
Registrable Securities registered pursuant to this Section 2 shall be borne and
paid by the selling Holders pro rata on the basis of the number of Registrable
Securities registered on their behalf.
 
2.7           Delay of Registration.  No Holder shall have any right to obtain
or seek an injunction restraining or otherwise delaying any registration
pursuant to this Agreement as the result of any controversy that might arise
with respect to the interpretation or implementation of this Section 2.
 
2.8           Indemnification.  If any Registrable Securities are included in a
registration statement under this Section 2:
 
(a)           To the extent permitted by law, the Company shall indemnify and
hold harmless each selling Holder, and the partners, members, officers,
directors and stockholders of each such Holder, legal counsel and accountants
for each such Holder, any underwriter (as defined in the Securities Act) for
each such Holder and each Person, if any, who controls such Holder or
underwriter within the meaning of the Securities Act or the Exchange Act against
any Damages, and the Company shall pay to each such Holder, underwriter,
controlling Person or other aforementioned Person any legal or other expenses
reasonably incurred thereby in connection with investigating or defending any
claim or proceeding from which Damages may result, as such expenses are
incurred; provided, however, that the indemnity agreement contained in this
Section 2.8(a) shall not apply to amounts paid in settlement of any such claim
or proceeding if such settlement is effected without the consent of the Company,
which consent shall not be unreasonably withheld, conditioned or delayed, nor
shall the Company be liable for any Damages to the extent that they arise out of
or are based upon actions or omissions made in reliance upon and in conformity
with written information furnished by or on behalf of any such Holder,
underwriter, controlling Person or other aforementioned Person expressly for use
in connection with such registration.
 
(b)           To the extent permitted by law, each selling Holder, severally and
not jointly, shall indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any) who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement and any controlling Person of any such underwriter or other Holder
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reasonable reliance upon and
in conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder shall pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.8(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld, conditioned or delayed; and provided further that in no event shall
the aggregate amounts payable by any Holder by way of indemnity or contribution
under Sections 2.8(b) and 2.8(d) exceed the proceeds from the offering received
by such Holder (net of any Selling Expenses paid by such Holder), except in the
case of fraud or willful misconduct by such Holder.
 
(c)           Promptly after receipt by an indemnified party under this
Section 2.8 of notice of the commencement of any action (including any
governmental action) for which a party may be entitled to indemnification
hereunder, such indemnified party shall, if a claim in respect thereof is to be
made against any indemnifying party under this Section 2.8, give the
indemnifying party notice of the commencement thereof.  The indemnifying party
shall have the right to participate in such action and, to the extent the
indemnifying party so desires, participate jointly with any other indemnifying
party to which notice has been given, and to assume the defense thereof with
counsel mutually satisfactory to the parties; provided, however, that an
indemnified party (together with all other indemnified parties that may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such action.
 
 (d)           To provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any party otherwise
entitled to indemnification hereunder makes a claim for indemnification pursuant
to this Section 2.8 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case, notwithstanding the fact that
this Section 2.8 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any party hereto for
which indemnification is provided under this Section 2.8, then, and in each such
case, such parties shall contribute to the aggregate Damages or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions or other
actions that resulted in such Damage or expense, as well as to reflect any other
relevant equitable considerations.  The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or allegedly untrue statement of a material fact, or
the omission or alleged omission of a material fact, relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission; provided, however, that, in any such case,
no Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation; and provided further
that in no event shall a Holder’s liability pursuant to this Section 2.8(d),
when combined with the amounts paid or payable by such Holder pursuant to
Section 2.8(b), exceed the gross proceeds from the offering received by such
Holder, except in the case of willful misconduct or fraud by such Holder.
 
(e)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.
 
(f)           Unless otherwise superseded by an underwriting agreement entered
into in connection with the underwritten public offering, the obligations of the
Company and Holders under this Section 2.8 shall survive the completion of any
offering of Registrable Securities in a registration under this Section 2, and
otherwise shall survive the termination of this Agreement.
 
(g)           Successor Indemnification.  If the Company or any of its
successors or assignees consolidates with or merges into any other Person and is
not the continuing or surviving corporation or entity of such consolidation or
merger, then, to the extent necessary, proper provision shall be made so that
the successors and assignees of the Company assume the obligations of the
Company with respect to indemnification of members of the Board of Directors of
the Company as in effect immediately before such transaction, whether such
obligations are contained in the Company’s Bylaws, its Certificate of
Incorporation or elsewhere.
 
 
 

--------------------------------------------------------------------------------

 
2.9           Reports Under Exchange Act.  With a view to making available to
the Holders the benefits of SEC Rule 144 and any other rule or regulation of the
SEC that may at any time permit a Holder to sell securities of the Company to
the public without registration or pursuant to a registration statement, the
Company shall:
 
(a)           make and keep available adequate current public information, as
those terms are understood and defined in SEC Rule 144;
 
(b)           use its best efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act (at any time after the Company has become subject to such
reporting requirements); and
 
(c)           furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144 applicable to a sale of securities of the Company by such Holder or
that it qualifies as a registrant whose securities may be resold pursuant to a
registration statement (at any time after the Company so qualifies); (ii) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company; and (iii) such other information
as may be reasonably requested in availing any Holder of any rule or regulation
of the SEC that permits the selling of any such securities without registration.
 
2.10 Limitations on Subsequent Registration Rights.  From and after the date of
this Agreement until such time as the registration rights of all Holders have
expired pursuant to Section 2.11, the Company shall not, without the prior
written consent of the Holders so long as they own at least 5% of the Company’s
then outstanding shares of Common Stock, enter into any agreement with any
holder or prospective holder of any securities of the Company that would allow
such holder or prospective holder to include such securities in any registration
unless, under the terms of such agreement, such holder or prospective holder may
include such securities in any such registration only to the extent that the
inclusion of such securities will not reduce the number of the Registrable
Securities of the Holders that are included; provided that this limitation shall
not apply to any additional Person who becomes a party to this Agreement in
accordance with Section 3.13.
 
2.11           Termination of Registration Rights.  The right of any Holder to
request registration or inclusion of Registrable Securities in any registration
pursuant to Section 2.1 or Section 2.2 shall terminate upon the date when all of
such Holder’s Registrable Securities could be sold without restriction under SEC
Rule 144 within any 90-day period.  The obligations of the Company pursuant to
Section 2.9 of this Agreement shall expire on the earlier to occur of (a) the
date no Holder own any securities of the Company that were once Registrable
Securities, and (b) the fifth anniversary of the effective date of this
Agreement.
 
3.           Miscellaneous.
 
3.1           Successors and Assigns.  The rights under this Agreement may
be assigned (but only with all related obligations) by a Holder to a transferee
of Registrable Securities that (a) is an Affiliate of a Holder, (b) is a
Holder’s Immediate Family Member or trust for the benefit of an individual
Holder or one or more of such Holder’s Immediate Family Members or a Person
controlled by a Holder’s Immediate Family Member(s) or (c) after such transfer,
holds at least 650,000 shares of Registrable Securities (subject to appropriate
adjustment for stock splits, stock dividends, combinations and other
recapitalizations); provided, however, that (x) the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee and the Registrable Securities with respect to
which such rights are being transferred; and (y) such transferee agrees in a
written instrument delivered to the Company to be bound by and subject to the
terms and conditions of this Agreement. For the purposes of determining the
number of shares of Registrable Securities held by a transferee, the holdings of
a transferee (1) that is an Affiliate or stockholder of a Holder, (2) who is a
Holder’s Immediate Family Member or (3) that is a trust for the benefit of an
individual Holder or such Holder’s Immediate Family Member or a Person
controlled by a Holder’s Immediate Family Member shall be aggregated together
and with those of the transferring Holder; provided further that all transferees
who would not qualify individually for assignment of rights shall have a single
attorney-in-fact for the purpose of exercising any rights, receiving notices or
taking any action under this Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and are binding upon the respective
successors and permitted assignees of the parties.  Any assignment in violation
of this Section 3.1 shall be deemed null and void and of no force or
effect.  Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assignees any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.
 
3.2           Governing Law, Jurisdiction.  This Agreement and any controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without regard to
conflicts of law principles that would result in the application of any law
other than the law of the State of New York. In any action among or between any
of the parties arising out of or relating to this Agreement, each of the parties
(a) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of any New York state or the United States federal court
sitting in The City and County of New York, (b) waives any objection to laying
venue in any such action or proceeding in such courts, and (c) waives any
objection that such courts are an inconvenient forum or do not have jurisdiction
over any party.
 
3.3           Electronic Signature; Counterparts.  This Agreement may be
executed and delivered by facsimile or other electronic signature and in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
3.4           Titles and Subtitles.  The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
3.5           Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or:  (a) personal delivery to the party
to be notified; (b) when sent, if sent by electronic mail or facsimile during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next business day; (c) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid; or (d) one business day after the business day of deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt.  All communications
shall be sent to the respective parties at their addresses as set forth on the
execution page of this Agreement, or to the principal office of the Company and
to the attention of the Chief Executive Officer, in the case of the Company, or
to such email address, facsimile number, or address as subsequently modified by
written notice given in accordance with this Section 3.5.  If notice is given to
the Company, a copy, which shall not constitute notice, shall also be sent to
Parr Brown Gee & Loveless, PC, 185 South State Street, Suite 800, Salt Lake
City, UT  84138, Attn: Bryan Allen, email: ballen@parrbrown.com; fax (801)
532-7750 and, if notice is given to Investors, a copy, which shall not
constitute notice, shall also be given to Wiggin and Dana LLP, 450 Lexington
Avenue. 38th Floor, New York, NY 10017, Attention: Scott L. Kaufman; e-mail:
skaufman@wiggin.com; fax: 212-490-0536.
 
3.6           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of the Company and the holders of a majority of the
Registrable Securities then outstanding; and provided further that any provision
hereof may be waived by any waiving party on such party’s own behalf, without
the consent of any other party.  Notwithstanding the foregoing, this Agreement
may not be amended or terminated and the observance of any term hereof may not
be waived with respect to any Investor without the written consent of such
Investor, unless such amendment, termination or waiver applies to all Investors
in the same fashion. The Company shall give prompt notice of any amendment or
termination hereof or waiver hereunder to any party hereto that did not consent
in writing to such amendment, termination or waiver.  Any amendment, termination
or waiver effected in accordance with this Section 3.6 shall be binding on each
party hereto and all of such party’s successors and permitted assigns, whether
or not any such party, successor or assignee entered into or approved such
amendment, termination or waiver.  No waivers of or exceptions to any term,
condition or provision of this Agreement, in any one or more instances, shall be
deemed to be or construed as a further or continuing waiver of any such term,
condition or provision.
 
3.7           Severability.  The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision, each of which shall remain in full force and effect and in lieu of
such invalid or unenforceable provisions there shall be automatically added as
part of this Agreement a valid and enforceable provision as similar in terms to
the invalid or unenforceable provision as possible considering the intent of the
parties hereto and the bargained for consideration or benefits to be received by
each party hereto.
 
3.8           Aggregation of Stock.  All shares of Registrable Securities held
or acquired by Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement and such
Affiliated persons may apportion such rights as among themselves in any manner
they deem appropriate.
 
3.9           Specific Performance.  In addition to any and all other remedies
that may be available at law in the event of any breach of this Agreement, each
party hereto shall be entitled to specific performance of the agreements and
obligations of the other parties hereunder and to such other injunction or other
equitable relief as may be granted by a court of competent jurisdiction. Any
party hereto seeking an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
shall not be required to provide any bond or other security in connection with
such order or injunction.
 
3.10           Entire Agreement.  This Agreement and the other Transaction
Agreements (as defined in the Assignment Agreement), constitute the full and
entire understanding and agreement among the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing among the parties is expressly canceled.
 
3.11           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
3.12           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party, nor shall it be
construed to be a waiver of or acquiescence to any such breach or default, or of
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, whether under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.
 
3.13           Additional
Investors.                                             Any Person that acquires
Registrable Securities in accordance with Section 3.1 may become a party to this
Agreement (if not already a party) by executing and delivering a joinder
agreement so specifying or by executing and delivering an additional counterpart
signature page to this Agreement, and thereafter such Person shall be deemed an
“Investor” for all purposes hereunder.
 
3.14           Acknowledgment.  The Company acknowledges that the Investors are
in the business of venture capital investing and therefore review the business
plans and related proprietary information of many enterprises, including
enterprises which may have products or services which compete directly or
indirectly with those of the Company.  Nothing in this Agreement shall preclude
or in any way restrict the Investors from investing or participating in any
particular enterprise whether or not such enterprise has products or services
which compete with those of the Company.
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, by the duly authorized officer named below, has
executed this Registration Rights Agreement as of the date first set forth
above.
 
ULURU INC.
 
By:              /s/ Kerry P. Gray                                           
       Name:  Kerry P. Gray
       Title:    President & Chief Executive Officer


Address:                                            442 Beltway Drive
             Addison, TX  75001


Fax:                                                     214-905-5130
E-Mail Address:                               kgray@uluruinc.com



 
IN WITNESS WHEREOF, the Investors have executed this Registration Rights
Agreement as of the date first set forth above.
 
INVESTOR:
 
Sign here:                                                      /s/ Clermont
Corporate Services Limited as Trustee of
The Punch Trust


Print full legal name here:                            Clermont Corporate
Services Limited
                As Trustee of The Punch Trust


 
Address:                                                      Nerine Chambers
                   P.O. Box 505
                   Road Town, Tortola, British Virgin Islands
 
Fax:                                                                 tu 1 22 718
7819
E-Mail
Address:                                           admin@clermonttrust.com
 


INVESTOR:
 
Sign here:                                                      /s/ Michael I.
Sacks
 
Print full legal name here:              Michael I. Sacks
 
312 Park Manor, Corlett Drive,
                     Illovo, 2196, South Africa
 
With any copies to:
Bradley Sacks at 650 Park Avenue, Apartment 7F,
New York, NY  10065
 
Fax:                                                                       
+1-646-807-4617
E-Mail
Address:                                                   mottysacks@yahoo.com
With copies to bradsacks@centriccapital.com

 
 

--------------------------------------------------------------------------------

 
